

116 S298 RS: Springfield Race Riot National Historic Monument Act
U.S. Senate
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 347116th CONGRESS1st SessionS. 298IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Ms. Duckworth (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Springfield Race Riot National Historic Monument in the State of Illinois, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Springfield Race Riot National Historic Monument Act. 2.DefinitionsIn this Act:
 (1)Historic MonumentThe term Historic Monument means the Springfield Race Riot National Historic Monument established by section 3(a)(1). (2)MapThe term Map means the map entitled Springfield Race Riot National Memorial Proposed Boundary, numbered 687/148588, and dated October 2018.
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Establishment of Springfield Race Riot National Historic Monument (a)Establishment (1)In generalSubject to paragraph (2), there is established the Springfield Race Riot National Historic Monument in the State of Illinois, as a unit of the National Park System, to preserve, protect, and interpret for the benefit of present and future generations resources associated with the Springfield Race Riot of 1908 and the role of the riot in the formation of the National Association for the Advancement of Colored People.
 (2)ConditionsThe Historic Monument shall not be established until the date on which the Secretary acquires sufficient land within the boundary of the Historic Monument to constitute a manageable unit.
 (b)BoundariesThe boundaries of the Historic Monument shall be the boundaries generally depicted on the Map. (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (d)Acquisition of authorityThe Secretary may acquire any land or interest in land located within the boundary of the Historic Monument by—
 (1)donation; (2)purchase with donated or appropriated funds; or
 (3)exchange. (e)AgreementsThe Secretary may enter into agreements with—
 (1)the city of Springfield, Illinois, for the purpose of establishing and operating outside of the Historic Monument boundary facilities for administration and visitor services; and
 (2)other public or private entities for the purposes of carrying out this Act. (f)Administration (1)In generalThe Secretary shall administer the Historic Monument in accordance with—
 (A)this Act; and (B)the laws generally applicable to units of the National Park System.
					(2)Management plan
 (A)Deadline for completionNot later than 3 years after the date on which funds are first made available to the Secretary for the preparation of a general management plan for the Historic Monument, the Secretary shall prepare a general management plan for the Historic Monument in accordance with section 100502 of title 54, United States Code.
 (B)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan prepared under that subparagraph.
	
		1.Special resource study of the Springfield Race Riot site
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)Study areaThe term study area means the Springfield Race Riot site in Springfield, Illinois, and adjacent property. (b)Study (1)In generalThe Secretary shall conduct a special resource study of the study area.
 (2)ContentsIn conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the study area;
 (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (c)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (b), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—
 (1)the results of the study; and (2)any conclusions and recommendations of the Secretary.Amend the title so as to read: A bill to require the Secretary of the Interior to conduct a special resource study of the
			 Springfield Race Riot site in the State of Illinois, and for other
			 purposes..December 17, 2019Reported with an amendment and an amendment to the title